Citation Nr: 1807882	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1963 to February 1966, March 1966 to February 1969, and January 1976 to September 1991.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a February 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

In an October 2016 filing, the Veteran stated that he wished to withdraw his appeal of the denial of service connection for bilateral pes planus and plantar fasciitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to service connection for bilateral pes planus and plantar fasciitis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissing the Withdrawn Claim

In October 2016, the Veteran submitted a signed statement indicating that he would like to withdraw his appeal concerning entitlement to service connection for bilateral pes planus and plantar fasciitis.  See October 2016 Correspondence.  

Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2017).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.

The Board finds that the Veteran intentionally withdrew his appeal concerning entitlement to service connection for bilateral pes planus and plantar fasciitis.  The withdrawal request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on these matters.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 and effectively withdrew the relevant Notice of Disagreement and Substantive Appeal pertaining to these issues; accordingly, no allegation of error of fact or law remains before the Board for consideration.  The Board, therefore, lacks jurisdiction over the appeals of these claims, and the appeals must be dismissed.


ORDER

The appeal of the claim for service connection for bilateral pes planus and plantar fasciitis is dismissed.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


